Citation Nr: 1760236	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-28 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left hip degenerative joint disease, 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 16, 1962, to June 30, 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Service connection is already in effect for left hip degenerative arthritis, which is degenerative joint disease.


CONCLUSION OF LAW

There being no justiciable case or controversy, the issue of entitlement to service connection for left hip degenerative joint disease is moot and is dismissed.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to service connection for left hip degenerative joint disease.  Thereafter, in an April 2016 rating decision, the RO granted service connection for left hip degenerative arthritis.  In this regard, the Board notes that degenerative joint disease is a form of arthritis.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, osteoarthritis, and degenerative arthritis are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  See Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  Consequently, service connection has been established for the disability on appeal.

Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, no such notice of disagreement has been received as to the April 2016 rating decision.  

Therefore, the claim for service connection for left hip degenerative joint disease is thus moot as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). There being no justiciable case or controversy, the issue of entitlement to service connection for left hip degenerative joint disease is moot and must be dismissed.  38 U.S.C. § 7105.


ORDER

The appeal is dismissed.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


